United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3112
                                   ___________

Andrew Gladue; Beatrice Vivier,         *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
United States of America,               *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: April 7, 2010
                                Filed: April 15, 2010
                                 ___________

Before RILEY,1 Chief Judge, BYE and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.

      Andrew Gladue and Beatrice Vivier appeal the district court’s2 adverse grant
of summary judgment in their Federal Tort Claims Act action. Upon de novo review,
see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we conclude summary
judgment was proper for the reasons the district court stated. We affirm. See 8th Cir.
R. 47B.
                      ______________________________


      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
      2
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.